Citation Nr: 1456286	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013 the Veteran testified before a Veteran's Law Judge at a Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal.


FINDING OF FACT

The Veteran died on November [redacted], 2014, during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to a disability rating in excess of 10 percent for lumbosacral strain at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  His death certificate was resultantly submitted in a December 2014 motion to dismiss this appeal because of the Veteran's death in accordance with 38 C.F.R. § 20.1302.  The attached copy of the Veteran's death certificate reflected a death on November [redacted], 2014.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(b)). 

      (CONTINUED ON NEXT PAGE)




ORDER

The appeal of entitlement to an increased evaluation in excess of 10 percent for service-connected lumbosacral strain is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


